[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                           FILED
                    _____________________________U.S. COURT OF APPEALS
                                                   ELEVENTH CIRCUIT
                                                        July 12, 2006
                             No. 05-13630           THOMAS K. KAHN
                    _____________________________         CLERK

                 D. C. Docket No. 05-00002-CR-4-RH-WCS



UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,
     versus


MAURICIO DOMINGUEZ-VASQUEZ

                                                Defendant-Appellant.


              _________________________________________

                 Appeal from the United States District Court
                    for the Northern District of Florida
              _________________________________________

                              (July 12, 2006)

Before EDMONDSON, Chief Judge, CARNES and PRYOR, Circuit Judges.

PER CURIAM:
      Defendant-Appellant Mauricio Dominguez-Vasquez appeals a special

condition of the supervised release imposed after he pled guilty to possession with

intent to distribute more than five grams of methamphetamine and more than 50

grams of a mixture and substance containing methamphetamine, 21 U.S.C. §§

841(a), (b)(1)(B)(viii); 851. Reversible error exists; we vacate the condition of

Dominguez-Vasquez’s supervised release that provides for his participation in a

substance-abuse treatment program and remand.

      The district court imposed as a special condition of Dominguez-Vasquez’s

supervised release that “[t]he defendant shall participate in a program of substance

abuse treatment as may be directed by the probation officer.” Dominguez-

Vasquez argues that the district court plainly erred in improperly delegating to the

probation officer the decision about whether he must participate in a substance

abuse treatment program. The government concedes that the district court’s

delegation was plain error. We agree.

      We review issues raised for the first time on appeal for plain error. United

States v. Heath, 419 F.3d 1312, 1314 (11th Cir. 2005). Under the plain error test,

before we can correct an error not raised in the district court, there must be error,

that is plain, and that affects substantial rights. Id. (quotation omitted). If all three

conditions are met, we may exercise our discretion to notice a forfeited error, but

                                            2
only if the error seriously affects the fairness, integrity, or public reputation of

judicial proceedings. Id. Under Article III of the United States Constitution, a

district court may not delegate to the probation officer the authority to make the

ultimate decision of whether a defendant must participate in a treatment program.

Id. at 1315.

      In this case, the district court plainly erred by delegating the decision of

whether Dominguez-Vasquez must participate in substance abuse treatment to the

probation officer. See id. This error affected Dominguez-Vasquez’s substantial

rights because his sentence would have been different but for the error. See id. at

1316. Without the error, the district court would have decided whether

Dominguez-Vasquez had to participate in a substance abuse treatment program;

and that decision would have been incorporated into his sentence. See id. And a

violation of Article III through an improper delegation of judicial function meets

the requirement that the error seriously affect the fairness, integrity, or public

reputation of judicial proceedings. See id. Therefore, we vacate the condition of

Dominguez-Vasquez’s supervised release that provides for his participation in a




                                            3
substance abuse treatment program and remand for proceedings consistent with

this opinion.1

       VACATED AND REMANDED.




   1
      Despite Dominguez-Vasquez’s request that, on remand, we allow him to raise all possible
sentencing issues anew, the scope of our remand to the district court is limited to consideration of
the condition of Dominguez-Vasquez’s supervised release about his participation in a substance
abuse treatment program.

                                                 4